Citation Nr: 1725555	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for prostate cancer due to trichloroethylene.

2. Entitlement to service connection for skin cancer due to trichloroethylene.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence of record is at least in relative equipoise as to whether the Veteran's diagnosed prostate cancer is etiologically related to, or is the result of his military service.

2. The evidence of record is at least in relative equipoise as to whether the Veteran's diagnosed skin cancer is etiologically related to, or is the result of his military service.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for prostate cancer and skin cancer are met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); See VA Gen. Coun. Prec.16-92, 57 Fed. Reg. 49, #747 (1992).   

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

III. Factual Background and Analysis

The Veteran contends that his diagnosed prostate and skin cancers are a result of daily exposure to trichloroethylene during service. The Veteran contends that his military occupational specialty (MOS) as a Missile Liquid Fuel Specialist, exposed him to trichloroethylene "on a daily basis, maybe 3 to 5 days a week minimum." See September 2013 Statement; see also March 2017 Hearing Transcript (HT) at 4. The Veteran claims he "filled up [a] bucket and cleaned parts by hand" and that there were  "no eye washes, no gear to wear while using trichloroethylene." See HT at 5. 

The evidence of record indicates that the Veteran has a current disability and in-service exposure to trichloroethylene, satisfying the first and second elements of service connection under Shedden. The Veteran is competent to describe his exposure to trichloroethylene in performing his MOS duties. The Veteran is credible in that his contention of exposure to trichloroethylene is consistent with the evidence of record. See DD Form 214. Therefore, the Veteran's lay statements are highly persuasive to the issue at hand.  

In ascertaining whether there is a link between the Veteran's prostate and skin cancers and service, the Board notes that in September 2013, the Veteran's private physician, Dr. C.C., a board certified oncologist, opined that because of the Veteran's history of early onset prostate cancer, without a family history of disease or evidence of other vectors of transmission for prostate cancer, it is as likely as not that the Veteran's exposure to trichloroethylene may have played a part in his underlying malignancies. Dr. C.C. noted that the Veteran was diagnosed with skin cancer at age 30 and prostate cancer at age 58. The Veteran reported extensive exposure to trichloroethylene for 3-3 1/2 years during service. The Veteran reported cleaning equipment with the solvent without a protective mask and that his hands, face, and clothes would be covered in the solvent. The Veteran also reported washing his caps and clothes in the solvent to remove grease. Dr. C.C. noted that the Veteran reported working as a landscaper after separation; however, he reported using sun protection (hats, long sleeves) but still had skin cancers on his scalp and hands. 

The Board notes that an April 2014 VA examiner, upon review of the claims file, opined that it is less likely as not that the Veteran's prostate cancer was incurred in or caused by trichloroethylene exposure in service. The rationale being that the relationship between trichloroethylene exposure and development of prostate cancer is poorly defined. The examiner opined that there is no consensus medical opinion that trichloroethylene exposure and development of prostate cancer are linked. The examiner further opined that it is less likely as not that the Veteran's skin cancer is related to his military service. According to the examiner, basal cell and squamous cell (skin cancers) are not associated with trichloroethylene exposure. Both basal cell and squamous cell are associated with sun exposure and the Veteran's employment history notes landscaping as his occupation.

In May 2014, the Veteran was afforded a VA examination. The examiner reiterated the April 2014 examiner's opinion that it is less likely than not that the Veteran's prostate and skin cancers are a result of his military service. The May 2014 examiner opined that trichloroethylene is known to affect the central nervous system and is associated with internal organ cancers, not prostate and skin cancers.  

In support of his claim, the Veteran submitted numerous scholarly medical articles documenting the carcinogenicity of trichloroethylene, to include: "Report on Carcinogens (RoC), 9th Edition Profile for Trichloroethylene," and "Criteria for Listing Agents, Substance, or Mixtures in the Report on Carcinogens: US Department of Health and Human Services, National Toxicology Program, RoC Background-Trichloroethylene," that documents "sufficient evidence of carcinogenicity from studies in humans, which indicates a causal relationship between exposure to the agent [trichloroethylene], substance or mixture and human cancer." See September 2013, February 2015 and April 2017 Submissions.  Dr. C.C.'s private opinion of record is consistent with the medical articles submitted by the Veteran.

The Veteran has diagnosed prostate and skin cancer and his private oncologist has provided a medical opinion with supporting rationale based on sound medical principles that the Veteran's disability is related to his military service.  The VA examiners provided contradicting medical opinions with supporting rationale based on sound medical principles.  On balance, the totality of the clinical evidence is at least in relative equipoise as to whether the Veteran's prostate and skin cancers are related to his military service. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for prostate cancer and skin cancer is warranted.  Gilbert, supra. 


ORDER

Entitlement to service connection for prostate cancer due to trichloroethylene is granted.

Entitlement to service connection for skin cancer due to trichloroethylene is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


